Cole, J.
Only one question is properly presented for the consideration of this Court, and that is: Does the trans*49cript “show that any judgment had been rendered against the defendant in favor of.the plaintiff?” Following the cases of Stowers v. Milledge et al., 1 Iowa, 150; and Taylor, Shipton & Co. v. Runyan & Brown, 3 Id., 474; we hold that it does. In the first of these cases, Wright, C. J., in delivering the opinion of the Court, said: “we must look to the substance, and mere form becomes immaterial. Here there can be no reasonable doubt as to the parties or what was in dispute; and if we have the result with sufficient certainty, it is all that is required.” In the latter case, it is stated that “ this Court has before held with reference to judgments rendered in this State, that no particular form of words is necessary, and we are not inclined to apply a more stringent rule to the judgment of other States when-prosecuted in our courts.” In the transcript offered in evidence in this case, we have the time, place, parties, matter in dispute, and the result, all so concisely and yet so clearly stated as to be unmistakable. See Ordinary v. McClure, 1 Bailey, 7.
The judgment is affirmed.